
	
		IB
		Union Calendar No. 418
		112th CONGRESS
		2d Session
		H. R. 1192
		[Report No.
		  112–578]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 17, 2011
			Mrs. Lummis (for
			 herself and Mr. Wu) introduced the
			 following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 9, 2012
			Additional sponsors: Mr.
			 McKeon and Ms.
			 Bonamici
		
		
			July 9, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 17, 2011
		
		
			
		
		A BILL
		To extend the current royalty rate for soda
		  ash.
	
	
		1.Short titleThis Act may be cited as the
			 Soda Ash Royalty Extension, Job
			 Creation, and Export Enhancement Act of 2012.
		2.Extension of royalty
			 rate on soda ashSection 102
			 of Public Law 109–338 (30 U.S.C. 262 note) is amended by striking
			 5-year and inserting 10-year.
		
	
		July 9, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
